SUPREME COURT OF MISSOURI
                                          en banc

STATE OF MISSOURI,                            )    Opinion issued September 1, 2020
                                              )
                             Respondent,      )
                                              )
v.                                            )   No. SC98088
                                              )
KANE CARPENTER,                               )
                                              )
                             Appellant.       )


           APPEAL FROM THE CIRCUIT COURT OF COLE COUNTY
                    The Honorable Patricia S. Joyce, Judge

       Kane Carpenter (“Carpenter”) appeals his conviction after a jury trial on one count

of robbery in the first degree. The case against him was largely, but not entirely, based

on the identification provided by the victim at a “show up” that occurred only minutes

after the crime occurred. Even though this identification was central to the state’s case,

the circuit court excluded expert witness testimony regarding various factors – including

the suggestive nature of “show up” identifications – that can impact the reliability of

eyewitness identifications. Because the circuit court erred in excluding this evidence, this

Court vacates Carpenter’s conviction and remands the case for a new trial.
                                       Background

          On October 23, 2016, a young white man (“Victim”) was walking west on Capitol

Avenue in Jefferson City, Missouri, at approximately 7:45 in the evening. Victim was

listening to music on wired earbuds connected to an iPhone in his pocket. It was dark,

and the nearest street light was some distance away. Victim noticed he was being

followed by two young black men wearing hoodies pulled low to obscure their faces.

Because the two were closing quickly on Victim, he started to cross the street to put some

distance between himself and them. The two black men stopped Victim in the middle of

the street, one in front of him and one behind. The man in front asked Victim if he could

use his phone. Victim said he did not have a phone and was listening to an iPod instead.

The man in front pulled up his t-shirt, displaying what appeared to Victim to be the

woodgrain handle of a .38 pistol tucked into his waistband, and said to Victim: “Give me

what you have or I’ll shoot you.” He then took the iPhone and wired earbuds from

Victim while the man behind Victim reached around and took the e-cigarette from

Victim’s hand and the nicotine cartridge from his pocket. The two then ran a short ways

west on Capitol and turned south onto Lafayette. The entire encounter took less than one

minute.

          Victim pursued the two men down Lafayette and saw them cut through a

residential yard to head east through an alley a half block south. Seeing a couple at the

intersection of Lafayette and High Street, Victim ran past the alley down to High Street

and asked to borrow their phone to report the robbery. Again, only seconds had passed

since the crime occurred.


                                             2
       Victim’s 911 call was received at 7:49 p.m. He said he had been robbed by two

young black men, one in a black hoodie and one in a red hoodie. This description went

out on the police radio at 7:50 p.m. Officers Fisher and Schuler (who was training

Officer Fisher) were in their vehicle outside the police station when this call went out.

They were only two or three blocks away and responded to Victim’s location within

seconds. Sergeant Lenart responded to the scene in a separate vehicle and quickly

learned that Victim had last seen the two perpetrators running east in the alley between

Lafayette and Cherry. Sergeant Lenart drove east to Cherry and turned north. He saw

Carpenter and another young black man walking east across Cherry at the point where the

alley crossed the street. Both were wearing t-shirts, and neither was wearing a hoodie.

Sergeant Lenart stopped his vehicle, hailed the two, and asked if he could talk to them.

Carpenter stopped immediately and, after taking a couple of steps suggesting he may run,

the other young man stopped as well. It was 7:52 p.m.

       Carpenter was standing next to a bush when Sergeant Lenart approached. Though

Sergeant Lenart did not see Carpenter throw anything on the ground, he soon found an

iPhone connected to wired earbuds lying on the ground six or seven feet from Carpenter

on the other side of the bush. Carpenter was not carrying a gun and no gun was found in

his vicinity. Officer Lehman arrived, exited his vehicle to join Sergeant Lenart, and

noted that Carpenter appeared to be sweating and breathing heavily as if he had been

running. Sergeant Lenart radioed Officers Fisher and Schuler to report that he had

detained two young men nearby and request that Victim be brought to the location to see

if he could identify them as the perpetrators.


                                                 3
       At 7:54 p.m., Officers Fisher and Schuler received Sergeant Lenart’s call and

drove Victim the short distance to his location. On the way, Victim was told that he

would see two men who may have been involved in the robbery and would be asked if he

recognized them. He was admonished that these two were found in the area and

generally matched the description he had given, but not to identify them as the

perpetrators unless he was certain. When they arrived, Carpenter and the other young

man were handcuffed and seated on the curb. Officer Fisher shone the spotlight on them.

Without leaving the vehicle, Victim identified the two men as the ones who had robbed

him and Carpenter, specifically, as the man who had displayed the pistol and threatened

to shoot him. Victim noted Carpenter was not wearing the red hoodie he had been

wearing during the robbery. Victim identified the iPhone as his and was able to enable it

with his fingerprint in lieu of a password. Carpenter and the other man were arrested and

removed from the scene.

       Shortly thereafter, Sergeant Lenart and Officer Greenwalt began to search back

from the location where Carpenter and the other man were arrested to the point where

Victim had last seen them running away. Beginning at the point of where the two entered

the alley from Lafayette, the officers found Victim’s e-cigarette and the vial of nicotine.

Both were broken and scattered. Further along the alley, the officers found a driver’s

license belonging to the young man who had been arrested with Carpenter. Just off the

alley near Cherry Street, the officers found two hoodies, one black and one red. Several

officers looked for, but were unable to find, the pistol or anything that Victim may have

mistaken for a pistol.


                                              4
       Prior to trial, Carpenter’s counsel served notice that he would call Dr. James

Lampinen to testify at trial as an expert about the factors that can impact the reliability of

eyewitness identifications generally. The state filed a motion to exclude this testimony

on the ground that such expert testimony should not be admitted under State v. Lawhorn,

762 S.W.2d 820 (Mo. banc 1988), State v. Whitmill, 780 S.W.2d 45 (Mo. banc 1989), and

subsequent cases. The circuit court granted the state’s motion. To save time at trial, both

parties and the court agreed Carpenter could make a proffer of Dr. Lampinen’s testimony

on the Friday before the Monday when trial would begin. At trial, Victim testified he

was “one hundred percent certain” Carpenter was the one who threatened and robbed

him. After the state rested its case, Carpenter’s counsel sought to have Dr. Lampinen

testify. The state renewed its objection based on Lawhorn and Whitmill, and the court

sustained that objection and excluded the expert testimony.

       Following the close of all the evidence, Carpenter tendered and the circuit court

gave Instruction No. 9, which lists 17 factors the jury should consider in evaluating

eyewitness identification evidence. 1 The jury found Carpenter guilty of robbery in the

first degree. Carpenter appeals, arguing as his sole point that the circuit court erred in

excluding Dr. Lampinen’s testimony. This Court has jurisdiction over Carpenter’s appeal

under article V, section 10 of the Missouri Constitution.




1   This instruction was based on MAI-CR 310.02, which this Court approved in 2015 and which
is set forth in full and discussed at length in Section V of this opinion.

                                              5
                                          Analysis

       “A trial court enjoys considerable discretion in the admission or exclusion of

evidence, and, absent clear abuse of discretion, its action will not be grounds for

reversal.” Cox v. Kan. City Chiefs Football Club, Inc., 473 S.W.3d 107, 114 (Mo. banc

2015) (quotation omitted). Generally, a circuit court’s decision will be considered an

abuse of discretion when it is “clearly against the logic of the circumstances then before

the court and is so unreasonable and arbitrary that it shocks the sense of justice and

indicates a lack of careful, deliberate consideration.” Id. (citation omitted). However,

when the parties fail to accurately inform the circuit court of the applicable law and this

results in a ruling based upon an incorrect legal premise, the ruling is an abuse of

discretion.

       A trial court can abuse its discretion through the inaccurate resolution of
       factual issues or through the application of incorrect legal principles. Where
       the facts are at issue, appellate courts extend substantial deference to trial
       court decisions. However, when the issue is primarily legal, no deference is
       warranted and appellate courts engage in de novo review.

State v. Taylor, 298 S.W.3d 482, 492 (Mo. banc 2009).

       The state argued at trial that Dr. Lampinen’s testimony should be excluded under

State v. Lawhorn, 762 S.W.2d 820 (Mo. banc 1988), and subsequent cases. In Lawhorn,

this Court affirmed the exclusion of expert testimony regarding certain factors impacting

the reliability of eyewitness identifications. It began by noting that, “[g]enerally, expert

testimony is admissible if it is clear that the subject of such testimony is one upon which

the jurors, for want of experience or knowledge, would otherwise be incapable of

drawing a proper conclusion from the facts in evidence.” Id. at 822 (emphasis added).


                                              6
See also State v. Taylor, 663 S.W.2d 235, 239 (Mo. banc 1984) (“The rule in Missouri is

that expert opinion testimony should never be admitted unless it is clear that the jurors

themselves are not capable, for want of experience or knowledge of the subject, to draw

correct conclusions from the facts proved.” (quotation omitted)). The defendant in

Lawhorn sought to offer expert evidence “to explain that research indicates the existence

of ‘the other race effect,’ which causes persons to have difficulty identifying individuals

of a different race, and that the effects of the passage of time, stress at the time of the

crime, and the retrieval level in facial recognition memory of the human brain, all

combine to diminish a witness’ [sic] ability to make an accurate identification.”

Lawhorn, 762 S.W.2d at 823. This Court held the circuit court did not abuse its

discretion in excluding this evidence because “such matters are within the general realm

of common experience of members of a jury and can be evaluated without an expert’s

assistance.” Id. In addition, this Court rejected the expert evidence because it would tend

to distract the jury from the relevant issues and would, ultimately, invade the province of

the jury, which alone must assess the credibility of each witness. Id. After Lawhorn,

such evidence has routinely – if not uniformly – been excluded.

   I.      Lawhorn and its progeny were abrograted by § 490.065.2

        Carpenter argues that this Court should overrule Lawhorn due to the mounting

scientific evidence on the subject gathered in the intervening decades. This is

unnecessary, however, because Lawhorn and its progeny no longer control this issue.

Those cases, which were decided as part of the common law of evidence in criminal




                                               7
cases, were abrogated in 2017 by the enactment of section 490.065.2. 2 This section,

which now controls the admissibility of expert evidence in criminal cases, provides:

         In all actions except those to which subsection 1 of this section[ 3 ] applies:
           (1) A witness who is qualified as an expert by knowledge, skill,
        experience, training, or education may testify in the form of an opinion or
        otherwise if:
           (a) The expert’s scientific, technical, or other specialized knowledge
        will help the trier of fact to understand the evidence or to determine a fact
        in issue;
            (b) The testimony is based on sufficient facts or data;
            (c) The testimony is the product of reliable principles and methods; and
            (d) The expert has reliably applied the principles and methods to the
        facts of the case;
           (2) An expert may base an opinion on facts or data in the case that the
        expert has been made aware of or personally observed. If experts in the
        particular field would reasonably rely on those kinds of facts or data in
        forming an opinion on the subject, they need not be admissible for the
        opinion to be admitted. But if the facts or data would otherwise be
        inadmissible, the proponent of the opinion may disclose them to the jury
        only if their probative value in helping the jury evaluate the opinion
        substantially outweighs their prejudicial effect;
            (3)(a) An opinion is not objectionable just because it embraces an
        ultimate issue.
           (b) In a criminal case, an expert witness shall not state an opinion about
        whether the defendant did or did not have a mental state or condition that
        constitutes an element of the crime charged or of a defense. Those matters
        are for the trier of fact alone;
           (4) Unless the court orders otherwise, an expert may state an opinion
        and give the reasons for it without first testifying to the underlying facts or


2   Unless otherwise stated, all statutory citations are to RSMo Supp. 2018.
3   Section 490.065.1 provides the test for admitting expert testimony in cases
         brought under chapter 451, 452, 453, 454, or 455 or in actions adjudicated in
         juvenile courts under chapter 211 or in family courts under chapter 487, or in all
         proceedings before the probate division of the circuit court, or in all actions or
         proceedings in which there is no right to a jury trial[.]


                                                  8
       data. But the expert may be required to disclose those facts or data on
       cross-examination.

§ 490.065.2 (emphasis added).

       Nothing in this statute requires that jurors must be wholly ignorant of the topic on

which the expert would testify or utterly incapable of drawing a proper conclusion from

the facts in evidence without it. Instead, the threshold test is merely whether the expert’s

testimony (which may or may not include opinions) will “help” the jury understand the

evidence or decide the contested issues. To be sure, the more a matter is within the

common knowledge of the jury (assuming such common knowledge also is correct), the

less likely it is that expert testimony about that matter will be helpful to the jury. But this

is a continuum. Section 490.065.2 no longer follows the binary analysis of Lawhorn and

Taylor under which expert testimony was admissible only where the jury could not

proceed without it. Instead, a qualified expert can offer testimony based on sufficient

facts and reliable principles that have been reliably applied whenever such testimony will

help the jury understand the evidence and decide the disputed issues.

       As discussed below, expert testimony about the reliability of eyewitness

identifications meets the requirements of section 490.065.2. 4 See People v. Lerma, 47


4  Section 490.065.2 is identical to the Rule 702 of the Federal Rules of Evidence. Where
Missouri law adopts language from the Federal Rules of Evidence, federal cases applying those
rules are persuasive – though not binding – authority. State v. Williams, 548 S.W.3d 275, 285
(Mo. banc 2018). The leading case on Rule 702 is Daubert v. Merrell Dow Pharms., Inc., 509
U.S. 579 (1993), which stressed that Rule 702 is intended to broaden the scope of admissibility
expert testimony. Applying Daubert and Rule 702, federal courts have approved the use of
expert testimony concerning the reliability of expert witnesses. See, e.g., United States v.
Brownlee, 454 F.3d 131, 144 (3d Cir. 2006) (finding the lower court erred in excluding expert
testimony concerning the “confidence-accuracy correlation” with respect to eyewitness
identifications); United States v. Smith, 156 F.3d 1046, 1053 (10th Cir. 1998) (“[E]xpert

                                               9
N.E.3d 985, 992-93 (Ill. 2016) (noting the “clear trend” toward the admission of expert

testimony “for the purpose of aiding the trier of fact in understanding the characteristics

of eyewitness identification”); Commonwealth v. Walker, 92 A.3d 766, 782-83 (Pa. 2014)

(observing that courts in 44 states, the District of Columbia, and all federal circuit courts

that have ruled on the issue, permit expert testimony on eyewitness identifications “for

the purpose of aiding the trier of fact in understanding the characteristics of eyewitness

identification”).

   II.      Expert testimony about eyewitness identifications is sufficiently reliable

         Because section 490.065.2 was never cited to the circuit court as controlling, the

parties did not address its requirements and the circuit court made no specific findings

concerning them. On appeal, the state concedes there was no argument below

challenging the reliability of the scientific research and conclusions concerning the

reliability of eyewitness identifications about which Dr. Lampinen would have testified.

Nor could there have been. In the decades since Lawhorn, this area has received great

attention from the scientific community, and its findings and conclusions are as nearly

unanimous as it is possible to be. See State v. Guilbert, 49 A.3d 705, 720-21 (Conn.

2012) (collecting studies showing “a near perfect scientific consensus” concerning the



testimony on eyewitness identification may properly be admitted under Daubert in certain
circumstances[.]”); United States v. Harris, 995 F.2d 532, 535 (4th Cir. 1993) (finding expert
testimony concerning eyewitness identifications admissible under Rule 702 to explain, among
other factors, “cross-racial identification, … identification after observation under stress, and
psychological phenomena as the feedback factor and unconscious transference”). Cf. State v.
Clopten, 223 P.3d 1103, 1112 (Utah 2009) (“[T]he testimony of a qualified expert regarding
factors that have been shown to contribute to inaccurate eyewitness identifications should be
admitted whenever it meets the requirements of rule 702 of the Utah Rules of Evidence”).

                                                10
potential unreliability of eyewitness identifications and holding that judicial hostility to

such evidence in criminal cases is “out of step with the widespread judicial recognition

that eyewitness identifications are potentially unreliable in a variety of ways unknown to

the average juror”); State v. Henderson, 27 A.3d 872, 916 (N.J. 2011) (explaining

scientific research on eyewitness identification has been “tested and retested, subjected to

scientific scrutiny through peer-reviewed journals, evaluated through the lens of

meta-analyses, and replicated at times in real-world settings” such that it now represents

the “gold standard in terms of the applicability of social science research to the law”).

Accordingly, the reliability requirements in section 490.065.2(1)(b)-(d) are met.

   III.    Expert evidence would have helped this jury understand and evaluate the
           eyewitness identification in this case

     Rather than take on the quixotic task of attempting to undermine the reliability of the

wealth of scientific evidence on which Dr. Lampinen’s testimony was based, the state

argues that jurors are familiar with the factors that can affect the reliability of an

eyewitness’s identification and, therefore, the jury was not incapable of resolving the

issues around Carpenter’s guilt or innocence without Dr. Lampinen’s testimony. Though

such an argument may have been valid under the binary analysis required by Lawhorn

and Taylor, it fails in the more forgiving context of section 490.065.2. Under this statute,

the only question is whether his testimony would help the jury understand and evaluate

the eyewitness identification evidence in this case and consider the factors set forth in

Instruction No. 9. In other words, the question is would the jury be better off with this

information than without it. Plainly, the answer is yes. See Brownlee, 454 F.3d at 142



                                              11
(explaining “jurors seldom enter a courtroom with the knowledge that eyewitness

identifications are unreliable” and, even though “science has firmly established the

inherent unreliability of human perception and memory, this reality is outside the jury’s

common knowledge and often contradicts jurors’ commonsense understandings”)

(citation omitted); Clopten, 223 P.3d at 1108 (explaining expert testimony can play an

important role in helping a jury understand how various factors affect the reliability of

eyewitness identifications because jurors may not understand the “deficiencies in human

perception and memory and thus give great weight to eyewitness identifications”).

       The flaw in the state’s argument (and with much of the reasoning in Lawhorn) is

that it fails to distinguish between credibility and accuracy. One of the jury’s principal

roles as factfinder is to decide when a witness is seeking to mislead the jury rather than

genuinely telling the truth as the witness believes it to be. This is what is meant in most

instances when courts say that it is solely within the jury’s province to gauge the

credibility of the witnesses. For example, expert testimony that a witness with a personal

or financial interest in the outcome of a matter may have a motive to mislead the jury is

of no help to a jury and should not be admitted.

       Accuracy, however, is another matter. Henderson, 27 A.3d at 889 (“We presume

that jurors are able to detect liars from truth tellers. But as scholars have cautioned, most

eyewitnesses think they are telling the truth even when their testimony is inaccurate[.]”).

Here, there is no question that Victim was telling the truth as he believed it to be. The

question was whether Victim could testify genuinely about something that he was “one

hundred percent certain” about … and still be wrong. Jurors tend to give great weight to


                                             12
an eyewitness’s confidence in the identification they have made. See Gary L. Wells &

Amy L. Bradfield, “Good You’ve Identified the Suspect”: Feedback to Eyewitnesses

Distorts Their Reports of the Witnessing Experience, 83 J. Applied Psychol. 360, 361

(1998) (“There is good empirical evidence to indicate that the confidence with which

eyewitnesses give identification testimony is the most important single quality of

testimony in terms of whether participant-jurors will believe that the eyewitness correctly

identified the actual perpetrator.”). Dr. Lampinen’s testimony would have explained the

various factors in Instruction No. 9 that can leave an eyewitness genuinely and believably

“certain” about an identification and, nevertheless, wrong. See, e.g., Jeffrey S. Neuschatz

et al., A Comprehensive Evaluation of Showups, 1 Advances in Psychol. & Law 43, 60,

63 (M.K. Miller & B.H. Bornstein eds., 2016) (explaining those who make identification

in a “show up” have much greater confidence in their identifications even though the

accuracy of those identifications was worse than identifications in a lineup); Laura

Smalarz & Gary L. Wells, Post-Identification Feedback to Eyewitnesses Impairs

Evaluators’ Abilities to Discriminate Between Accurate and Mistaken Testimony, 38 Law

& Hum. Behav. 194, 200 (2014) (“Mistaken eyewitnesses who had received feedback

ultimately delivered testimony that was just as credible as the testimony of accurate

eyewitnesses.”). Certainly this would have “helped” the jury understand and evaluate

Victim’s identification in light of Instruction No. 9 and, ultimately, decide the most

important fact in issue, i.e., whether Carpenter robbed Victim. Accordingly, the final

requirement for admissibility under section 490.065.2(1)(a) is met. See Clopten, 223

P.3d at 1113 (expert testimony on factors affecting reliability of eyewitness


                                             13
identifications meets the requirement to “assist the trier of fact”); Walker, 92 A.3d at 789

(factors affecting reliability of eyewitness identifications are “beyond [the knowledge]

possessed by the average layperson” (alteration in original)). 5

    IV.      Expert testimony about the factors that can affect the reliability of eyewitness
             identifications does not invade the province of the jury

          The state argues that assessing the credibility of witnesses is solely the province of

the jury and Dr. Lampinen’s testimony was properly excluded because it would have

intruded upon that prerogative. This Court disagrees. As explained above, the issue in

this case was accuracy, not credibility, and Dr. Lampinen’s testimony would have been

helpful to the jury in assessing the accuracy of Victim’s identification of Carpenter.

Dr. Lampinen did not attempt to apply the factors addressed in his testimony to the facts

of this case, far less to reach any conclusion or opinion as to the accuracy of the

identification. This is the sole province of the jury, and, in order to do that work, the jury

would have been helped by the expert information Dr. Lampinen would have provided.

Clopten, 223 P.3d at 1114 (expert testimony on the factors affecting reliability of

eyewitness identifications “should not be excluded as intruding on the province of the

jury”); Benn v. United States, 978 A.2d 1257, 1274 (D.C. 2009) (expert testimony about


5  See also Tanja R. Benton et al., Eyewitness Memory Is Still Not Common Sense: Comparing
Jurors, Judges and Law Enforcement to Eyewitness Experts, 20 Applied Cognitive Psychol. 115,
120 (2006) [hereinafter Benton Study] (showing roughly half of prospective jurors were unaware
of the suggestive nature and effect of “show up” identifications); State v. Lawson, 291 P.3d 673,
705 (Or. 2012) (citing Benton Study, 20 Applied Cognitive Psychol. at 120) (explaining fewer
than half of jurors correctly understand the relationship between accuracy and confidence and
only half understand that confidence can be manipulated); Henderson, 27 A.3d at 910 (citing
Benton Study, 20 Applied Cognitive Psychol. at 120) (explaining fewer than half of jurors
understand “the effects of the accuracy-confidence relationship, weapon focus, and cross-race
bias”).


                                                14
reliability of eyewitness identifications does not usurp function of jury); Guilbert, 49

A.3d at 729 (expert testimony about factors affecting reliability of eyewitness

identification generally is admissible, but an “expert should not be permitted to give an

opinion about the credibility or accuracy of the eyewitness testimony itself; that

determination is solely within the province of the jury”); People v. McDonald, 690 P.2d

709, 722 (Cal. 1984) (expert testimony about the reliability of eyewitness identifications

“does not seek to take over the jury’s task of judging credibility … [because] it does not

tell the jury that any particular witness is or is not truthful or accurate in his

identification”), overruled on other grounds by People v. Mendoza, 4 P.3d 265 (Cal.

2000).

   V.       Availability of cross-examination, closing argument, and MAI-CR 310.02
            are not sufficient justifications to exclude otherwise admissible expert
            evidence

         The state argues that Dr. Lampinen’s testimony was properly excluded because

Carpenter had sufficient other means to challenge the accuracy of Victim’s identification.

Again, it relies on Lawhorn for this proposition. See Lawhorn, 762 S.W.2d at 823

(stating expert testimony on eyewitness identification is “superfluous” because “the

weaknesses of identifications can be explored on cross-examination and during counsel’s

final arguments to the jury”). As discussed below, each of the means available to

Carpenter other than expert testimony (i.e., the availability of cross-examination, closing

argument, and MAI-CR 310.02) are inadequate. More importantly, however, the entire

tenor of this argument (and this Court’s analysis in Lawhorn) is skewed. It is not for the

state to say how (or how much) Carpenter is entitled to defend himself. Subject to the


                                               15
law of evidence, which in this case includes section 490.065.2 and the ordinary confines

of legal relevance, 6 Carpenter was entitled to adduce whatever evidence he believed best

met the charges against him. As explained above, Dr. Lampinen’s testimony was

admissible because it would have helped the jury understand that Victim could honestly

believe Carpenter robbed him – and testify credibly and with “one hundred percent

certainty” to that effect – and still be wrong. Alternatives to admissible evidence do not

make such evidence inadmissible.

       Even if this were not so, the alternatives relied upon by the state do not justify

excluding Dr. Lampinen’s otherwise admissible expert testimony. The first alternative

cited by the state is that Carpenter’s counsel was entitled to (and did) cross-exam the

Victim about some (but fewer than all) of the factors that may have made his

identification unreliable. In the portion of Lawhorn in which this Court held expert

evidence about eyewitness identification was “superfluous” because cross-examination

was sufficient, Lawhorn, 762 S.W.2d at 823, the Court relied upon State v. Kemp, 507

A.2d 1387, 1390 (Conn. 1986). After Lawhorn, however, the Connecticut Supreme

Court overruled Kemp and recognized that cross-examination is inadequate to properly

assess the reliability of an eyewitness identification. Guilbert, 49 A.3d at 725-26.

Guilbert explains:



6  Legal relevance concerns whether the “probative value of the evidence outweighs unfair
prejudice, confusion of the issues, misleading the jury, undue delay, waste of time, or
cumulativeness.” State v. Wood, 580 S.W.3d 566, 575 (Mo. banc 2019) (citation omitted). The
state does not contend there was any unfair prejudice in Dr. Lampinen’s testimony, let alone that
such would have outweighed the probative value of that evidence.


                                               16
       Cross-examination, the most common method, often is not as effective as
       expert testimony at identifying the weaknesses of eyewitness identification
       testimony because cross-examination is far better at exposing lies than at
       countering sincere but mistaken beliefs. An eyewitness who expresses
       confidence in the accuracy of his or her identification may of course believe
       sincerely that the identification is accurate. Furthermore, although cross-
       examination may expose the existence of factors that undermine the
       accuracy of eyewitness identifications, it cannot effectively educate the jury
       about the import of these factors.

Id. (footnotes omitted). This Court agrees.

       Cross-examination plays a central, critical role in our factfinding process, and it is

at its most effective when uncovering bias, inconsistencies and other matters that bear

directly on credibility, i.e., on whether the witness is telling the truth as she believes it to

be. But it is less effective when exploring accuracy, particularly when the witness is

unaware of the factors that may affect such accuracy. See People v. Boone, 30 N.Y.3d

521, 531 (2017) (noting that, when an eyewitness is “utterly confident about an

identification, expressing the identification or recollection of identification with

subjective certainty,” she can be “entirely unshakable on cross-examination” even when

she is mistaken); Commonwealth v. Crayton, 21 N.E.3d 157, 169 (Mass. 2014) (“[W]e

have previously recognized how difficult it is for a defense attorney to convince a jury

that an eyewitness’s confident identification might be attributable to the suggestive

influence of the circumstances surrounding the identification.”); Clopten, 223 P.3d at

1110 (“Because it is unlikely that witnesses will be aware [of the factors affecting the

reliability of the identification], they may express far more confidence in the

identification than is warranted.”). See also Jacqueline McMurtrie, The Role of the Social

Sciences in Preventing Wrongful Convictions, 42 Am. Crim. L. Rev. 1271, 1277 (2005)


                                               17
(“The Role of Social Sciences”) (“[Cross-examination] is not particularly effective when

used against eyewitnesses who believe they are telling the truth.”).

       The present case illustrates this concern. For example, Victim can admit he was

looking at the gun rather than the robber throughout most of the robbery, but he may not

understand that this stress and distraction may have impacted the accuracy of his

identification. Plainly, he believed it did not. Without expert testimony, therefore, the

jury is left only with Victim’s possibly incorrect understanding of this – and other –

factors. See Henderson, 27 A.3d at 910 (“Although many may believe that witnesses to a

highly stressful, threatening event will ‘never forget a face’ because of their intense focus

at the time, the research suggests that is not necessarily so.”); Guilbert, 49 A.3d at 737

(holding the effect of stress on eyewitness identification was outside of “common

knowledge” and “would have been helpful to the jury”). Similarly, Victim might know

that he and the perpetrators were of different races but likely had no knowledge whether

and to what degree this difference in races could affect the reliability of his identification.

Finally, cross-examination could never elicit from Victim the inherently suggestive

nature of “show up” identifications because he had no knowledge of the relevant science

or police procedures. Police may be aware of this science but, in this case, Officer Fisher

was asked about it and did not know. Therefore, as to these three factors, among others,

cross-examination was of no value to Carpenter and no help to the jury in evaluating the

identification evidence in this case.

        “[C]ourts around the country have recognized that traditional methods of

informing factfinders of the pitfalls of eyewitness identification—cross-examination,


                                              18
closing argument, and generalized jury instructions—frequently are not adequate to

inform factfinders of the factors affecting the reliability of such identifications.” Lawson,

291 P.3d at 695 (Or. 2012) (collecting cases). See also Walker, 92 A.3d at 786 (“[W]e

reject reliance upon cross-examination and closing arguments as sufficient to convey to

the jury the possible factors impacting eyewitness identification and as justification for an

absolute bar of such expert testimony[.]”); Clopten, 223 P.3d at 1110 (“[W]e cannot rely

on cross-examination as a surefire way to uncover the possibility of mistaken

identification.”); State v. Copeland, 226 S.W.3d 287, 300 (Tenn. 2007) (“[T]he research

also indicates that neither cross-examination nor jury instructions on the issue are

sufficient to educate the jury on the problems with eyewitness identification[.]”).

       The state also argues that Carpenter did not need Dr. Lampinen’s testimony

because the jury was given Instruction No. 9, which lists the same 17 factors affecting the

reliability of eyewitness identifications that Dr. Lampinen’s testimony would have

covered. This instruction states:

       Eyewitness identification must be evaluated with particular care.
       In order to determine whether an identification made by a witness is
       reliable or mistaken, you should consider all of the factors mentioned in
       Instruction No. 1 concerning your assessment of the credibility of any
       witness. You should also consider the following factors.
       One, the witness’s eyesight;
       Two, the lighting conditions at the time the witness viewed the person in
       question;
       Three, the visibility at the time the witness viewed the person in question;
       Four, the distance between the witness and the person in question;
       Five, the angle from which the witness viewed the person in question;




                                             19
Six, the weather conditions at the time the witness viewed the person in
question;
Seven, whether the witness was familiar with the person identified;
Eight, any intoxication, fatigue, illness, injury or other impairment of the
witness at the time the witness viewed the person in question;
Nine, whether the witness and the person in question are of different races
or ethnicities;
Ten, whether the witness was affected by any stress or other distraction or
event, such as the presence of a weapon, at the time the witness viewed the
person in question;
Eleven, the length of time the witness had to observe the person in question;
Twelve, the passage of time between the witness’s exposure to the person in
question and the identification of the defendant;
Thirteen, the witness’s level of certainty of [his] [her] identification,
bearing in mind that a person may be certain but mistaken;
Fourteen, the method by which the witness identified the defendant,
including whether it was
       [i. at the scene of the offense;]
       [ii. (In a live or photographic lineup.) In determining the reliability
       of the identification made at the lineup, you may consider such
       factors as the time elapsed between the witness’s opportunity to
       view the person in question and the lineup, who was in the lineup,
       the instructions given to the witness during the lineup, and any other
       circumstances which may affect the reliability of the identification;]
       [iii (In a live or photographic show-up.) A “show-up” is a procedure
       in which law enforcement presents an eyewitness with a single
       suspect for identification. In determining the reliability of the
       identification made at the show-up, you may consider such factors as
       the time elapsed between the witness’s opportunity to view the
       person in question and the show-up, the instructions given to the
       witness during the show-up, and any other circumstances which may
       affect the reliability of the identification;]
Fifteen, any description provided by the witness after the event and before
identifying the defendant;
Sixteen, whether the witness’s identification of the defendant was consistent
or inconsistent with any earlier identification(s) made by the witness; and




                                           20
       Seventeen, [other factors.] [any other factor which may bear on the
       reliability of the witness’s identification of the defendant.]
       It is not essential the witness be free from doubt as to the correctness of the
       identification. However the state has the burden of proving the accuracy of
       the identification of the defendant to you, the jury, beyond a reasonable
       doubt before you may find [him] [her] guilty.

MAI-CR 3d 310.02 (endnotes omitted). 7

       Like reliance on cross-examination and closing arguments, courts that have

considered expert evidence about the reliability of eyewitness identifications have

concluded that generalized cautionary instructions like MAI-CR 310.02 do not, by

themselves, render such evidence inadmissible. See Clopten, 223 P.3d at 1110

(explaining science has shown that cautionary instructions are not effective in helping

jurors spot mistaken identifications); Guilbert, 49 A.3d at 726 (“[R]esearch has revealed

that jury instructions that direct jurors in broad terms to exercise caution in evaluating

eyewitness identifications are less effective than expert testimony in apprising the jury of

the potential unreliability of eyewitness identification testimony.”). 8 Accordingly,




7  Among the Notes on Use approved by this Court to accompany MAI-CR 310.02 is Note 1,
which states: “Use only those factors that apply to the evidence presented at trial, appropriately
renumbering the paragraphs and subparagraphs.” Carpenter tendered this instruction with only
one change, i.e., he included only the first and third paragraphs under the fourteenth factor. The
state had no objection or suggested alteration, and Instruction No. 9 was given as tendered.
8  See also Henry F. Fradella, Why Judges Should Admit Expert Testimony on the Unreliability
of Eyewitness Testimony, 2 Fed. Cts. L. Rev. 1, 25 (2007) (“Jury instructions do not explain the
complexities about perception and memory in a way a properly qualified person can.”); Richard
A. Wise et al., A Tripartite Solution to Eyewitness Error, 97 J. Crim. L. & Criminology 807, 833
(2007) (“[J]ury instructions lack the flexibility and specificity of expert testimony” and, by
themselves, “do not serve as an effective safeguard against mistaken identifications and
convictions[.]”) (quotation omitted); Peter J. Cohen, How Shall They Be Known? Daubert v.
Merrell Dow Pharmaceutical and Eyewitness Identification, 16 Pace L. Rev. 237, 273 (1996)
(explaining detailed jury instructions “list the factors that might contribute to misidentification

                                                21
MAI-CR 310.02 is not a sufficient basis for excluding otherwise admissible expert

testimony on the same subject.

       But there is a deeper irony in the state’s argument that should be exposed. This

Court routinely states, “A jury instruction must be supported by substantial evidence and

the reasonable inferences to be drawn therefrom.” State v. Avery, 275 S.W.3d 231, 233

(Mo. banc 2009). See also State v. Deck, 303 S.W.3d 527, 543 (Mo. banc 2010) (counsel

“has wide latitude in closing arguments, but closing arguments must not go beyond the

evidence presented”). Obviously, MAI-CR 310.02 is a departure from this general rule in

that it highlights factors that the overwhelming weight of scientific evidence shows can

affect the reliability of an eyewitness identification without discussing that science. It is

to be given in cases in which an eyewitness identification is at issue even though no

expert has testified regarding that science. This Court hoped, when it approved this

instruction, that defendants could obtain the benefit of this science without the delay and

expense of having to adduce expert testimony in each case. But to argue, as the state

does here, that the availability of this instruction is itself a sufficient ground to exclude

otherwise admissible expert testimony stands the ordinary rule that instructions must be

based on evidence on its head. The Court could no more accept that argument than it

could rule in criminal cases that – so long as a self-defense instruction is given – evidence

of self-defense can be excluded or, in civil cases, that evidence of the plaintiff’s

negligence can be excluded so long as a comparative fault instruction is given.



but do not explain the impact these factors can have on memory accuracy … they [also do not]
instruct [the jury] on the physiology and psychology of the memory process”).

                                               22
       Finally, the state’s argument that Carpenter did not need Dr. Lampinen’s evidence

because Carpenter’s ability to cross-examine Victim and argue MAI-CR 310.02 in

closing arguments to the jury is simply wrong. Nothing in MAI-CR 310.02 tells the jury

whether the presence of a particular factor increases or decreases reliability, and nothing

in that instruction explains to the jury why these factors have the effect they do or how

they can interact. Dr. Lampinen’s testimony would have given this context to

MAI-CR 310.02. It would have explained what effect the listed factors can have on the

reliability of an eyewitness identification, why those factors can have that effect and,

most important, how one or more factors can degrade reliability and still leave the

eyewitness genuinely believing that he or she is “one hundred percent certain” about that

identification. Cross-examination cannot provide this evidence, and nothing in MAI-CR

310.02 allows Carpenter’s counsel to explain this science in closing argument unless the

jury has heard evidence on that subject. Some of the factors set out in MAI-CR 310.02

may be within the common knowledge of the jury, but this – by itself – does not matter.

What matters for purposes of section 490.065.2 is that Dr. Lampinen’s testimony, and the

scientific context it gives to those factors, would have been helpful to the jury in deciding

Carpenter’s fate. In particular, it would help the jury understand that these factors can

affect the reliability of an eyewitness identification while not affecting the eyewitness’s

confidence in that identification. The availability of cross-examination and closing

argument does not mean that Carpenter had to proceed without this otherwise admissible

testimony.




                                             23
   VI.      The proffer was not improper

         The state argues that, even assuming some parts of Dr. Lampinen’s proffer were

admissible, the circuit court was entitled to reject the entire proffer because other portions

of the proffer were not admissible. See Lott v. Kjar, 378 S.W.2d 480, 484 (Mo. 1964)

(“If several facts are included in the offer, some admissible and others inadmissible, then

the whole (if properly objected to) is inadmissible; in other words, it is for the proponent

to sever the good and the bad parts.”) (citation omitted). Specifically, the state argues

there was no evidence that two of the 17 factors Dr. Lampinen testified about (i.e., poor

eyesight and various forms of impairment) were present in this case; therefore, his

testimony about those factors was inadmissible.

         First, it must be noted that – at the time Carpenter made the offer of proof from

Dr. Lampinen – there was no evidence of anything. With the state’s consent, Carpenter

made this offer before the trial began. As a result, it seems incongruous for the state to

argue that the proffer extended beyond the facts in evidence. At that point, Carpenter

might have had an idea what the state’s evidence would show, but no more than that.

Second, this offer of proof was made only after the parties had briefed and argued and the

Court had sustained the state’s motion in limine to exclude all of Dr. Lampinen’s

testimony. The state’s motion was based on Lawhorn and the state’s contention that

Dr. Lampinen could not testify about the scientific evidence concerning any of the factors

affecting the reliability of eyewitness identifications, not that such testimony must be

limited to the factors plainly at issue in the present case. In fact, the state never made this




                                              24
argument, either in the trial court or in the court of appeals, until the case was transferred

to this Court.

        These procedural issues aside, there is a deeper defect in the state’s argument, i.e.,

it misperceives the nature of Dr. Lampinen’s testimony and the grounds on which it

should have been admitted. He was not opining that Victim’s identification of Carpenter

was unreliable and listing the particular factors he believed supported that opinion.

Nothing in his proffer suggests he held that opinion and, even if he did, he would never be

permitted to testify about it. Nor was Dr. Lampinen testifying generally as to the factors

he had selected from the scientific research concerning the reliability of an eyewitness

identifications. Instead, Dr. Lampinen was testifying – explicitly – about Instruction

No. 9 and what scientific research says about the 17 factors listed there, including the two

factors (i.e., eyesight and impairment) that the state now argues were not relevant to this

case. As explained above, the whole purpose of this testimony was to give context to

Instruction No. 9 and, in particular, help the jury apply the factors listed in that instruction

and explain how those factors can decrease reliability without degrading the witness’s

confidence in the identification.

        Carpenter was prepared to – and, ultimately, did – tender MAI-CR 310.02 as

Instruction No. 9 without excising any of the 17 factors. At the time Carpenter made the

proffer from Dr. Lampinen, therefore, defense counsel had no way of knowing what the

evidence would be or what (if any) alterations the state or the court would make to MAI-

CR 310.02. As it turns out, the state had no objection and the court read Instruction No. 9

to the jury without change. If reference to the two factors (e.g., eyesight and impairment)


                                               25
in MAI-CR 310.02 that the state now argues were improperly addressed in

Dr. Lampinen’s proffer was so irrelevant to the case, surely the state would have objected

to the proffer on that ground and, at the instruction conference, would have asked the

court to remove those two factors from Instruction No. 9 before reading it to the jury as

the Notes on Use require. Neither happened, and this Court will not fault Carpenter for

tailoring Dr. Lampinen’s proffer to Instruction No. 9 as it actually was given rather than to

what would have been given had the state made a timely objection to that instruction.

Accordingly, based on the circumstances of this case, the Court rejects the state’s

argument that the circuit court did not err because there were defects in Dr. Lampinen’s

proffer.

     VII.     Carpenter was prejudiced by the exclusion of Dr. Lampinen’s testimony

           Finally, the state argues that – even if the trial court erred in excluding

 Dr. Lampinen’s testimony, as the Court holds it did – Carpenter’s conviction still should

 be affirmed because this error was not prejudicial. See Rule 84.13(b). Because

 Carpenter was able to cross-examine Victim and use MAI-CR 310.02 to argue to the jury

 that it should not credit Victim’s identification of Carpenter, the state contends he was

 not prejudiced by the exclusion of Dr. Lampinen’s testimony, especially in light of the

 physical evidence corroborating Victim’s identification. The Court rejects this argument.

           Evidentiary error alone is not sufficient to vacate a criminal conviction and

 remand for a new trial. “On direct appeal, this Court reviews the trial court for prejudice,

 not mere [evidentiary] error, and will reverse only if the error was so prejudicial that it

 deprived the defendant of a fair trial.” State v. Naylor, 510 S.W.3d 855, 862 (Mo. banc


                                                  26
2017) (quotation omitted). But the exclusion of Dr. Lampinen’s testimony deprived

Carpenter of his opportunity to present expert evidence about the most important issue

the jury had to decide, i.e., whether Victim’s identification of Carpenter was mistaken

even though Victim genuinely believed he was “one hundred percent certain” he was

right. This degree of certainty was the focus of the state’s case and was featured on at

least five separate occasions in the state’s closing arguments. Of course, the jury would

not have had to believe Dr. Lampinen or conclude that Victim’s identification of

Carpenter was mistaken, but it cannot be said Carpenter’s trial was fair when he was

deprived of the opportunity to put that evidence before the jury and argue its effect.

       To be clear, there was evidence corroborating Victim’s identification. The police

moved extraordinarily quickly in responding to Victim’s call and identifying and

detaining suspects. From Victim’s call to the “show up,” no more than five or six

minutes elapsed. And there was a trail of discarded property leading directly from the

point where Victim saw the young black men disappear into the alley to the point where

Sergeant Lenart stopped Carpenter and the other man. But there also was evidence

casting doubt on Victim’s identification of Carpenter. The robbery was at night. It lasted

less than a minute, during most of which Victim said he was staring at the perpetrator’s

gun. No gun was found despite the apparent recovery of everything else the perpetrators

were carrying or wearing. Carpenter and Victim were of different races. The person who

threatened Victim was standing, but Carpenter was sitting when Victim identified him.

Carpenter was handcuffed and illuminated by a police spotlight. Despite Victim’s “one

hundred percent” certainty in his identification of Carpenter after this inherently


                                             27
suggestive “show up,” he later misidentified the shirt Carpenter had been wearing under

his hoodie, said Carpenter had dreadlocks or cornrows when he did not, and thought

Carpenter had a goatee when he was clean shaven. In other words, the state’s case turned

on Victim’s identification of Carpenter, and the evidence corroborating this identification

was far from overwhelming. Any hope Carpenter had of acquittal turned entirely on

whether the jury could be persuaded Victim was wrong even though the jury believed

Victim sincerely believed he was “one hundred percent certain.” Few cases are balanced

on such a precarious edge and, because it was, the likelihood that the Dr. Lampinen’s

testimony would have altered the outcome is simply too high to affirm this conviction.

                                          Conclusion

       For the reasons set forth above, the judgment of the circuit court is vacated, and

the matter is remanded for a new trial.



                                                        _____________________________
                                                        Paul C. Wilson, Judge


Draper, C.J., Russell, Breckenridge, and Stith, JJ., concur;
Powell, J., dissents in separate opinion filed; Fischer, J., concurs in opinion of Powell, J.




                                              28
              SUPREME COURT OF MISSOURI
                                       en banc
STATE OF MISSOURI,                            )
                                              )
               Respondent,                    )
                                              )
v.                                            )          No. SC98088
                                              )
KANE CARPENTER,                               )
                                              )
               Appellant.                     )


                                 DISSENTING OPINION

         I respectfully dissent. I agree State v. Lawhorn, 762 S.W.2d 820 (Mo. banc 1988),

and its progeny have been abrogated by section 490.065.2 1 and should no longer be

followed for the well-articulated reasons cited in the principal opinion. However, I do not

believe this case allows this Court to appropriately reach this important and significa nt

holding.

         While the circuit court should not have excluded Dr. Lampinen’s testimony based

on the holding in Lawhorn, the exclusion was valid for a different reason. As the principa l

opinion holds, an expert opinion is admissible if the testimony will “help the trier of fact

to understand the evidence or to determine a fact in issue.” § 490.065.2(1)(a). Furthermo re,



1   Statutory references are to RSMo Supp. 2018.
a circuit court does not abuse its discretion rejecting an offer of proof if the offer includ es

both admissible and inadmissible evidence.         State v. Edwards, 918 S.W.2d 841, 845-46

(Mo. App. 1996). While some of Dr. Lampinen’s testimony may have been admissib le,

portions of his testimony would not have assisted the jury in understanding the evidence at

hand. The proffered testimony was, therefore, inadmissible. For example, Dr. Lampine n

opined that impaired eyesight and various other impairments affect the reliability of an

eyewitness identification. Regardless of the truth and scientific support for this opinio n,

there was no evidence in the case that the eyewitness had poor eyesight or any other

relevant impairment.     Without such evidence, this testimony would not help the jury

understand the evidence in the case and was logically irrelevant. 2     When a single offer of

proof includes multiple expert opinions, each separate opinion must be admissible. Here,

Carpenter did not explain the need for expert testimony about multiple discrete topics but

instead addressed the need for expert testimony about the subject of eyewitness reliability

in general.

         Dr. Lampinen’s proffered opinion included testimony about the effects of race and

human perception on memory, but it also included opinions with no relevance to the case

at hand, such as the effect of poor eyesight on eyewitness identifications. The circuit court,



2  Even if there were evidence of poor eyesight or other impairments, the jury does not need
expert testimony to understand the effect of this evidence. A juror of ordinary intellige nce
would understand that poor eyesight may affect the reliability of an eyewitne ss
identification. Recall the scene in My Cousin Vinny in which Vinny Gambini famous ly
discredits the eyewitness identification made by a pleasant elderly witness with comically
thick glasses: “Maybe you’re ready for a thicker set.” My Cousin Vinny (20th Century Fox
1992).

                                               2
therefore, was entitled to reject the entire proffer because this portion of the testimony was

inadmissible. See Lott v. Kjar, 378 S.W.2d 480, 484 (Mo. 1964).

       To support its holding, the principal opinion correctly observes that the circuit court

rejected the proffered testimony prior to the introduction of evidence and without knowing

whether    eyesight   impairment   would   be a factor in considering        the eyewitne ss

identification.   In addition, the principal opinion notes the eyewitness identificatio n

instruction given to the jury included the eyesight impairment factor.          Nonetheless,

Dr. Lampinen’s opinions regarding eyesight impairment did not “help the trier of fact to

understand the evidence or to determine a fact in issue” and, therefore, was inadmiss ib le

pursuant to section 490.065.2. Although the circuit court’s reliance on Lawhorn was

misplaced, this Court’s primary concern is the correctness of the result; to that end, the

circuit court’s ruling should be upheld if there is any recognized ground on which the court

could have excluded the evidence. Moore v. Ford Motor Co., 332 S.W.3d 749, 766 (Mo.

banc 2011). Here, the circuit court had the discretion to exclude Dr. Lampinen’s testimo ny

because some of his opinions in his offer of proof were inadmissible beyond the confines

of Lawhorn. When viewed with the considerable discretion enjoyed by the circuit court

for admission and exclusion of evidence, the circuit court’s decision here was not “clearly

against the logic of the circumstances then before the court,” nor did it indicate a lack of

deliberate consideration.   Cox v. Kan. City Chiefs Football Club, Inc., 473 S.W.3d 107,

114 (Mo. banc 2015). Despite the admissibility of a portion of Dr. Lampinen’s testimo ny,




                                              3
the proffer as a whole was inadmissible, and the circuit court did not abuse its discretio n

by excluding the testimony.

       The principal opinion is an important and highly anticipated change in our law that

will improve the fairness of jury trials in this state. The principal opinion’s analys is,

however, hinges on the procedural posture of the circuit court’s ruling.    Had the circuit

court rejected the proffered testimony after the evidence had been presented and redacted

the impaired eyesight factor from the eyewitness identification instruction, this case could

have a different outcome under the principal opinion’s analysis.           Going forward,

practitioners should take caution that expert testimony about eyewitness identification must

comport with the facts and evidence in the case to be admissible, and practitioners and

circuit courts should carefully examine the relevance of the testimony to ensure its

admissibility.

       For the reasons stated, I would affirm the judgment.      While I would relish the

opportunity to join the principal opinion in this monumental decision, I must dissent.




                                                        ____________________
                                                        W. Brent Powell, Judge




                                             4